 


110 HR 6010 IH: National Trauma Institute Research Program Act
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6010 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Gonzalez (for himself and Mr. Rodriguez) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of Defense to establish a National Trauma Institute Research Program. 
 
 
1.Short titleThis Act may be cited as the National Trauma Institute Research Program Act. 
2.FindingsCongress finds the following: 
(1)Wars have always generated technological and medical advances. 
(2)Trauma is the number one killer of the Nation’s fighting soldiers, having caused over 30,000 injuries and over 4,000 deaths in the Global War on Terror. 
(3)In the United States, civilian trauma is the leading cause of death from ages 1 to 44 and is responsible for over 160,000 deaths annually. 
(4)Each year trauma accounts for 37 million emergency department visits and 2.6 million hospital admissions. 
(5)Trauma is a disease affecting all ages of people, and the impact of life years lost is 4 times greater than heart disease or cancer.  
(6)Injuries in a single year will ultimately cost the United States $406 billion, with $326 billion in lost productivity and $80.2 billion in medical costs (representing approximately 6 percent of total annual health expenditures).  
(7)Injury accounts for 4 of the top ten causes of death and disability-adjusted life years lost worldwide.  
(8)While the mechanisms of injury are different, military and civilian trauma casualties are treated similarly, thus improvements gained by focused, relevant trauma research in each group will benefit both. 
(9)Despite these alarming facts, within the context of years of potential life lost, the National Institutes of Health support ratio for HIV is $3.51, for cancer is $1.65, and for trauma is $0.10 cents.  
(10)Despite a mandate to promote research directed toward specific health issues relevant to the military forces, the Peer Reviewed Medical Research Program within the Congressionally Directed Medical Research Programs has spent less than a third of funding on trauma research.  
(11)The National Trauma Institute (NTI) in San Antonio, Texas, is a not-for-profit research institute formed by military-civilian collaboration between Wilford Hall Medical Center, San Antonio, Texas; University Hospital; the University of Texas Health Science Center, San Antonio, Texas; and Brooke Army Medical Center, San Antonio, Texas. NTI can build on the military-civilian collaboration to fill the gap in trauma research by setting a comprehensive research agenda to award grants to the best researchers in the country. 
(12)NTI, as a consortium of civilian and Department of Defense centers, is the natural starting point to translate battlefield innovations to civilians at home. 
(13)NTI, as a centralized institute to coordinate a national trauma research agenda, will substantially reduce the number of injuries and deaths to the Nation’s soldiers on the battlefield and civilians at home. 
3.Establishment 
(a)EstablishmentThe Secretary of Defense shall establish a National Trauma Institute Research Program at the National Trauma Institute as a military-civilian public-private partnership to nationally fund trauma research. 
(b)PurposesThe purposes of the National Trauma Institute Research Program shall be— 
(1) to develop and implement revolutionary medical technologies to improve injury prevention and diagnosis, survival, and quality of life for victims of trauma and burn injury;  
(2)to implement a national multidisciplinary, multi-center collaborative research effort; and  
(3)to create and administer a competitive, peer-reviewed trauma research grant program that supports research that includes, at a minimum, the following: 
(A)Injury prevention and education. 
(B)Improved prehospital and inter-hospital triage. 
(C)Resuscitation. 
(D)Early, effective treatment of compressible and non-compressible bleeding. 
(E)Improved burn care. 
(F)Head and spinal cord injury. 
(G)Tissue engineering and regenerative medicine. 
(H)Orthopedics. 
(I)Improved intensive care unit treatment and management. 
(J)Enhanced rehabilitation and recovery. 
(K)Trauma care systems. 
(L)Outcomes.  
4.Authorization of appropriations There is authorized to be appropriated to the Secretary of Defense $25,000,000 for the first fiscal year beginning after the date of the enactment of this Act for purposes of carrying out the activities of the National Trauma Institute Research Program as described in this Act. Such funds shall not be available for general administrative expenses of the Secretary of Defense.   
 
